STATE OF LOUISIANA

            COURT OF APPEAL, FIRST CIRCUIT

STATE       OF    LOUISIANA                                                              NO.     2021       KW    1321


VERSUS


ANDREW       HARVEY,          JR.                                                        JANUARY        31,       2022




In    Re:          Andrew           Harvey,        Jr.,       applying          for     supervisory               writs,

                   21st       Judicial           District          Court,        Parish          of    Tangipahoa,

                   No.    801966.




BEFORE:           McDONALD,              LANIER,       AND   WOLFE,       JJ.


           WRIT    DENIED.            Ramos       v.      Louisiana,                  U. S. ,               140    S. Ct.
1390,       206     L. Ed. 2d         583 (     2020)        does     not       apply       retroactively                to

relator          whose    conviction             and      sentence        was    final          at    the    time    the

decision          was    rendered.              See    also       State   v.     Kelly,         2021- 00572 (        La.

9/ 27/ 21),        324    So. 3d         79 (   per     curiam).          Accordingly,                the    district
court         did        not         err        by        dismissing            the         application              for
postconviction                relief.



                                                             JMM

                                                             WIL
                                                             EW




C    URT    OF    APPEAL,          FIRST    CIRCUIT




           DEPUTY       CLE    K    OF    COURT
                   FOR    THE       COURT